Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

          Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   ____________________________________________/
          ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL DEADLINES
          Pursuant to Local Rule 16.1, and the Court’s expedited track procedures regarding
   the Federal Fair Debt Collection Act (FDCPA)-based cases, it is hereby ORDERED as
   follows:
          1.      Trial Date and Calendar Call. This case is set for trial on the Court’s two-
   week trial period commencing January 19, 2021, at 9:30 a.m., before the undersigned
   United States District Judge at the Wilkie D. Ferguson, Jr. United States Courthouse,
   Courtroom 11-2, 400 North Miami Avenue, Miami, Florida. Calendar Call will be held on
   Wednesday, January 13, 2021, at 3:00 p.m., at the same location. The case will be assigned
   to the expedited case management track.
          2.      Pretrial Conference. No Pretrial Conference will be held in this action,
   unless the Court determines that a pretrial conference is necessary.       Should a pretrial
   conference be set, the compliance deadlines as set forth in the remainder of this Order will
   remain unaltered.
          3. Pretrial Deadlines. The pretrial deadlines are as follows:

   August 10, 2020          Defendant’s response to Plaintiff ’s Statement of Claim

   August 24, 2020          Joinder of parties and claims, and amendment of pleadings.

   September 8, 2020        Parties must furnish opposing counsel with a written list containing
                            the names and addresses of all fact witnesses intended to be called
                            at trial and only those witnesses listed will be permitted to testify
                            unless good cause is shown and there is no prejudice to opposing
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 2 of 12



                        party. The parties are under a continuing obligation to supplement
                        discovery responses within ten days of receipt or other notice of
                        new or revised information.

   September 24, 2020   All fact discovery must be completed.

   October 9, 2020      Plaintiff must furnish expert witness list to the Defendant, along
                        with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                        and only those expert witnesses will be permitted to testify. Within
                        the 14-day period thereafter, Plaintiff must make its experts
                        available for deposition by Defendant.

   October 9, 2020      All dispositive pretrial motions and memoranda of law must be
                        filed.

   October 26, 2020     Defendant must furnish expert witness list to the Plaintiff along
                        with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
                        and only those expert witnesses will be permitted to testify. Within
                        the 14-day period thereafter, Defendant must make its experts
                        available for deposition by Plaintiff.

   October 26, 2020     Mediation must be completed. The Court has appended the Order
                        of Referral to Mediation to this Order.

   November 9, 2020     All expert discovery must be completed.

   November 9, 2020     All Daubert motions and accompanying memoranda of law must
                        be filed.

   November 24, 2020    (a) A Joint Pretrial Stipulation must be filed. The stipulation must
                        conform to Local Rule 16.1(e) and include a joint, neutral
                        summary of the claims and defenses in the case, not to exceed one
                        short paragraph per litigant claim, to be read as an introduction for
                        voir dire examination. The Court will not accept unilateral pretrial
                        stipulations and will strike sua sponte any such submissions. Should
                        any of the parties fail to cooperate in the preparation of the joint
                        pretrial stipulation, all other parties must file a certification with
                        the Court stating the circumstances. On receipt of such
                        certification, the Court will issue an order requiring the non-
                        cooperating party or parties to show cause why such party or
                        parties (and their respective attorneys) have failed to comply with
                        the Court’s order. A copy of the joint pretrial stipulation must be
                        emailed to Cooke@flsd.uscourts.gov, in MS Word, format at the
                        time of filing; and

                        (b) A Joint Summary of the Parties’ Motion(s) In Limine must be
                        separately filed. The joint summary must contain a cover page
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 3 of 12



                             providing the style of the case and an index of the motion(s) in
                             limine. For each evidentiary issue, the joint summary must include:
                             a one-page argument identifying the evidence sought to be
                             excluded or included at trial and citing legal authority supporting
                             exclusion or inclusion; and a one-page response to the argument
                             citing legal authority in support of admission or exclusion of the
                             disputed evidence. The parties must work together to prepare the
                             joint summary and are encouraged to resolve evidentiary issues
                             through stipulation. Motions in limine will not be accepted in any
                             other form.

   December 8, 2020          (a) Final proposed jury instructions and verdict form must filed.1
                             The parties must submit a SINGLE, JOINT set of proposed jury
                             instructions and verdict form, though the parties need not agree on
                             the proposed language of each or any instruction or question on
                             the verdict form. Where the parties do agree on a proposed
                             instruction or question, that instruction or question must be set
                             forth in Calisto MT 14-point typeface. Instructions and questions
                             proposed only by the plaintiff(s) to which the defendant(s) object
                             must be italicized. Instructions and questions proposed only the
                             defendant(s) to which the plaintiff(s) object must be bold-faced.
                             Each jury instruction must be typed on a separate sheet and must
                             be supported by citations of authority. Each disputed jury
                             instruction must also state the basis for the objection(s) at the
                             bottom of the sheet, before the citations of authority. In preparing
                             their requested jury instructions, the parties may utilize as a guide
                             the Pattern Jury Instructions for Civil Cases approved by the
                             United States Eleventh Circuit, including the Directions to Counsel
                             contained therein. A copy of the proposed jury instructions and
                             verdict form must be emailed to Cooke@flsd.uscourts.gov, in MS
                             Word format, at the time of filing;

                             (b) A trial witness list indicating each witness who will testify at
                             trial, a one sentence synopsis of the testimony, and in consultation
                             with opposing counsel, indicate the amount of time needed for
                             direct and cross examination;

                             (c) A list of witnesses with some identifying information (address
                             or place of employment) to provide to jury; and

                             (d) Proposed voir dire questions specific to the case (general voir dire
                             questions should not be included).

                             (e) Any proposed deposition designations, cross-designations, and

   1      If this action is to be set for a bench trial the Parties are directed to submit proposed
   findings of fact and conclusions of law in lieu of proposed jury instructions.
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 4 of 12



                             objections therein. Parties must submit their designations in one
                             table, with columns listing the witnesses’ names, the deposition
                             dates, the proposed designations by page and line, and any
                             objections using the codes listed in Local Rule 16.1(e)(9).

          4.      Trial Instructions. All exhibits must be pre-marked. The Plaintiff ’s exhibits
   must be marked numerically preceded by the letter “P.” Defendant’s exhibits must be
   marked numerically preceded by the letter “D.” For example, Plaintiff ’s exhibit will be
   marked P-1, P-2, P-3 etc. Likewise, Defendant’s exhibit will be marked D-1, D-2, D-3 etc.
   A typewritten exhibit list setting forth the number and letter, and description of each exhibit
   must be submitted at the time of trial. The parties must submit said exhibit list on Form AO
   187, which is available from the Clerk’s office.
          5.      Motions for Extensions and Continuance. Barring the most extreme of
   compelling circumstances, the Court will not grant any motions for extensions of time or
   a continuance. A motion for continuance will not stay the requirement for the filing of a
   Pretrial Stipulation and, unless an emergency arises, a motion for continuance will not be
   considered if not filed at least 14 days prior to the date on which the trial calendar is
   scheduled to commence.
          6.      Formatting. In addition to complying with Local Rule 5.1, any motion and
   accompanying memorandum of law must not exceed a combined length of twenty pages, all
   non-dispositive motions must be accompanied by a proposed order, and all motions,
   memoranda of law, proposed orders, and other documents created for the Court’s review
   must be uploaded from a PDF document created within MS Word (and not from a scanned PDF
   document). Finally, motions, memoranda of law, proposed orders, and other documents
   created for the Court’s review must adhere to the following specifications:
          a.      12 pt. Calisto MT font;
          b.      One inch margins on all sides;
          c.      1/2 inch tab setting;
          d.      1.5 Line Spacing;
          e.      Full Justified;
          f.      Conforming to the exemplar order attached to this Order;
          g.      Filed electronically with the corresponding motion; and
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 5 of 12



          h.      In the case of proposed orders, e-mailed as a Microsoft Word (.doc)
   document to cooke@flsd.uscourts.gov. The subject line of the e-mail must include: (i) case
   number, (ii) case name, and (iii) docket entry number of the corresponding motion.
          Failure to comply with the foregoing requirements may result in the relevant motion
   being denied without prejudice.
          7.      Settlement. If this case is settled, counsel are directed to inform the Court
   promptly by calling Chambers and submitting an appropriate order for dismissal within ten
   days of notification of settlement to the Court, according to Federal Rule of Civil Procedure
   41(a)(1).    The case will remain on the trial calendar until the Court enters an order
   dismissing the action.
          8.      Non-Compliance. Non-compliance with any provision of this Order may
   subject the offending party to sanctions, including dismissal of claims or striking of
   defenses. It is the duty of all counsel to enforce the timetable set forth herein to insure an
   expeditious resolution of this cause.
          9.      Resolution without the Court. Should the matter be settled or otherwise
   resolved between the Parties, a notice indicating the same must be filed immediately.
          10.     Election to Magistrate Judge Jurisdiction. Within 30 days from the date of
   this Order, the parties must jointly complete and file with the Court the Election to
   Jurisdiction By a United States Magistrate Judge for Final Disposition of Motions Form
   appended to this Order. The Court will not accept unilateral submissions in this regard;
   thus, a “Yes” should be checked only if all parties agree. If the parties consent to a full
   disposition of the case by the Magistrate Judge, including trial and entry of final judgment,
   the parties must jointly file the election form appended to this Order.
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 6 of 12



          DONE and ORDERED in chambers, at Miami, Florida this 26th day of July 2020.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of record
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 7 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

          Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   _____________________________________/
                  ELECTION TO JURISDICTION BY A UNITED STATES
               MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS
          In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
   the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
   Magistrate Judge decide the following motions and issue a final order or judgment with
   respect thereto:
          1.      Motions for Costs                  Yes _____     No _____

          2.      Motions for Attorney’s Fees        Yes _____     No _____

          3.      Motions for Sanctions              Yes _____     No _____

          ____________          ________________________________________
          (Date)                (Signature-Plaintiff ’s Counsel)

          _____________         ________________________________________
          (Date)                (Signature-Defendant’s Counsel)

          __________            ________________________________________
          (Date)                (Signature-Defendant’s Counsel)

          __________            ________________________________________
          (Date)                (Signature-Defendant’s Counsel)
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 8 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

          Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   _________________________________________/
                             ELECTION TO JURISDICTION BY A
                       UNITED STATES MAGISTRATE JUDGE FOR TRIAL
          In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to
   the above-captioned civil matter hereby jointly and voluntarily elect to have a United States
   Magistrate Judge conduct all further proceedings in the case, including TRIAL, and entry of
   final judgment.

          ___________                  _________________________________
          (Date)                       (Signature-Plaintiff ’s Counsel)

          ___________                  _________________________________
          (Date)                       (Signature-Defendant’s Counsel)


          ___________                  _________________________________
          (Date)                       (Signature-Defendant’s Counsel)

          ___________                  _________________________________
          (Date)                       (Signature-Defendant’s Counsel)
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 9 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

            Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   ______________________________________/
                                       TITLE OF ORDER
            THIS MATTER is before the Court upon [Plaintiff/Defendant, insert name(s),]
   Motion for..., [DE (insert docket entry number)], filed [insert date].
            The Court, having reviewed the Motion and being advised fully in the premises,
   hereby
            ORDERS and ADJUDGES as follows:
            [Insert text of proposed judgment and order.]
            DONE and ORDERED in chambers, at Miami, Florida, this           day of [insert
   month], 2020.



                                                     ___________________________________
                                                     MARCIA G. COOKE
                                                     UNITED STATES DISTRICT JUDGE



   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of record
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 10 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

          Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   __________________________________________/
                          ORDER OF REFERRAL TO MEDIATION
          Trial having been set in this matter for the two-week period commencing January 19,
   2021, pursuant to Federal Rule of Civil Procedure 16 and Southern District Local Rule
   16.2, it is hereby
          ORDERED AND ADJUDGED as follows:
         l.     All parties are required to participate in mediation. The mediation must be
   completed by October 26, 2020.

           2.     Plaintiff ’s counsel, or another attorney agreed upon by all counsel of record
   and any unrepresented parties, will be responsible for scheduling the mediation conference.
   The parties are encouraged to avail themselves of the services of any mediator on the List of
   Certified mediators, maintained in the office of the Clerk of this Court, but may select any
   other mediator. The parties must agree upon a mediator within 15 days from the date of
   this Order and notify the Court. If there is no agreement, Plaintiff ’s counsel must promptly
   notify the Clerk in writing and the Clerk will designate a mediator from the List of Certified
   Mediators, which designation will be made on a blind rotation basis.

         3.      The parties must agree on a place, date, and time for mediation convenient to
   the mediator, counsel of record, and any unrepresented parties. The Plaintiff ’s attorney
   must complete the attached proposed Order Scheduling Mediation and submit it to the
   Court no later than 30 days before the mediation.

          4.     The appearance of counsel and each party, or a representative of each party
   with full authority to enter into a full and complete compromise and settlement, is
   mandatory. If insurance is involved, an adjuster with authority up to the policy limits or the
   most recent demand, whichever is lower, must attend.

          5.      All discussions, representations, and statements made at the mediation
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 11 of 12



   conference will be confidential and privileged.

          6.    At least ten days prior to the mediation date, all parties must present to the
   mediator a brief written summary of the case identifying issues to be resolved. Copies of
   these summaries must be served on all other parties.

          7.     The Court may impose sanctions against parties and/or counsel who do not
   comply with the attendance or settlement authority requirements herein or who otherwise
   violate the terms of this Order. The mediator must report non-attendance and may
   recommend imposition of sanctions by the Court for non-attendance.

           8.    The mediator will be compensated in accordance with the standing order of
   the Court entered pursuant to Rule 16.2(b)(7), or on such basis as may be agreed to in
   writing by the parties and the mediator selected by the parties. The parties will share the
   cost of mediation equally unless otherwise ordered by the Court.

           9.    If a full or partial settlement is reached in this case, counsel must promptly
   notify the Court of the settlement in accordance with Local Rule 16.2(f), by the filing of a
   notice of settlement signed by counsel of record within ten days of the mediation
   conference. Then, the parties must submit an appropriate pleading concluding the case.

          10.      Within five days following the mediation conference, the mediator must file a
   Mediation Report indicating whether all required parties were present. The report must also
   indicate whether the case settlement (in full or in part), was continued with the consent of
   the parties, or whether the mediator declared an impasse.

          11.    If mediation is not conducted, sanctions may be imposed.
          DONE and ORDERED in chambers, at Miami, Florida, this 26th day of July 2020.




   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of record
Case 1:20-cv-21993-MGC Document 23 Entered on FLSD Docket 07/26/2020 Page 12 of 12



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-21993-Civ-COOKE/GOODMAN

   MARVELI RAYO,

          Plaintiff,

   vs.

   I.C. SYSTEM, INC., et al.,

         Defendants.
   __________________________________________/
                            ORDER SCHEDULING MEDIATION
          The mediation conference in this matter must be held with __________________ on
   _______________, 20__, at _______ .m. at __________________________________
   _________________________________, Florida.
          ENTERED this _____ day of _______________ 20__.



                                                 _______________________________
                                                 MARCIA G. COOKE
                                                 UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   Jonathan Goodman, U.S. Magistrate Judge
   Counsel of Record
